The judgment appealed from was rendered during a term of the court which expired March 5, 1910. The appeal bond was not filed with the clerk of that court until April 22, 1910. The law required it to be so filed within 20 days after the expiration of the term. Sayles' Stat. art. 1387. It has been repeatedly held that, unless the bond is filed within the time prescribed by the statute, the appellate court does not acquire jurisdiction of the appeal. Burr v. Lewis, 6 Tex. 76; Smith v. Parks, 55 Tex. 85; Lyell v. Guadaloupe Co., 28 Tex. 58; McLane v. Russell, 29 Tex. 128; Mara v. Branch, 127 S.W. 1076.
As, therefore, this court is without jurisdiction to hear and determine it, the appeal is dismissed.